Citation Nr: 1340609	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  13-06 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for sinus tachycardia (claimed as a heart condition).

2. Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from May 2009 to May 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the RO. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. In October 2013, prior to the promulgation of a decision, the Veteran withdrew her appeal referable to the claim for entitlement to service connection for sinus tachycardia.

2. In October 2013, prior to the promulgation of a decision, the Veteran withdrew her appeal referable to the claim for entitlement to service connection for migraines.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for sinus tachycardia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for migraines have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In October 2013, the Veteran withdrew her claims for service connection for sinus tachycardia and migraines from appellate consideration.  Hence, there remain no allegations of an error of fact or law referable to these claims for service connection at this time.    

Accordingly, the Board does not have jurisdiction to further review these matters, and the appeals are dismissed. 


ORDER

The appeal regarding the claim for entitlement to service connection for sinus tachycardia is dismissed.  

The appeal regarding the claim for entitlement to service connection for migraines is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


